Wright, J.
Under the Laws of 1896, chapter 446, plaintiff is given the right to acquire by condemnation proceedings the lands of defendant since they are necessary for the purposes of its incorporation. Further, furnishing light to a municipality is a public use and benefit (Matter of Bloomfield & Rochester Nat. Gas Light Co. v. Richardson, 63 Barb. 437; Johnson v. Thomson-Houston Elec. Co., 54 Hun, 469; Consumers’ Gas & Elec. L. Co. v. Congress Spring Co., 61 Hun, 133; Palmer v. Larchmont El. Co., 158 N. Y. 231) with regard to which the power of eminent domain may be exercised; and it is no objection that the plaintiff is a private *567corporation, so long as the use or purpose to which the property is to be devoted is public. See Matter of Union El. R. Co. of Brooklyn, 112 N. Y. 74; Matter of Burns, 155 id. 27; Bloodgood v. Mohawk & Hudson R. Co., 18 Wend. 9.
The act contemplates the taking of property for public use and .is constitutional. Buffalo & N. Y. City R. Co. v Brainard, 9 N. Y. 100; Matter of Burns, supra.
Upon the papers presented the plaintiff is entitled to the' relief demanded in the petition, and a judgment may be prepared accordingly in which the following named gentlemen may be appointed commissioners for the purpose of ascertaining and determining the compensation to be made to the owners for the property to be taken, viz.: Hon. Henry E. Turner, Lowville, Lewis county; Hon. Charles J. Palmer, Little .Falls, Herkimer county, and Hon. E. J. Seeber, Adams, Jefferson county. See Matter of Southern Boulevard R. R. Co., 146 N. Y. 352.